UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-8040



LINWOOD S. HASKINS,

                                             Plaintiff - Appellant,

          versus


DARNLEY   R.   HODGES,   SR.,    Superintendent
Riverside Regional Jail,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:06-cv-00385-HCM)


Submitted:   March 21, 2007                 Decided:   April 6, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Linwood S. Haskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Linwood S. Haskins appeals the district court’s order

dismissing his complaint pursuant to 42 U.S.C. § 1983 (2000) on the

ground Haskins failed to establish he exhausted his administrative

remedies as required by the Prison Litigation Reform Act, 42 U.S.C.

§ 1997(e)(a) (2000) (“PLRA”).    After the district court dismissed

Haskins’ complaint, the Supreme Court rendered its decision in

Jones v. Bock, 127 S. Ct. 910 (2007), and held that “failure to

exhaust is an affirmative defense under the PLRA” and “inmates are

not required to specially plead or demonstrate exhaustion in their

complaints.”   Id. at 921.   Although the district court erred under

Jones in dismissing Haskins’ complaint for his failure to establish

exhaustion, we affirm the district court’s order on the modified

grounds that Haskins failed to state a claim upon which relief can

be granted and that his complaint is frivolous pursuant to 28

U.S.C. § 1915(e)(2) (2000).     We also modify the district court’s

order to reflect that the dismissal is with prejudice.      We deny

Haskins’ motions for release from confinement, to add an additional

party, and for appointment of counsel.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                               AFFIRMED AS MODIFIED




                                - 2 -